Citation Nr: 1740286	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for obstructive respiratory condition, to include asthma or chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

B. Gabay, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1956 to January 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which denied the Veteran's claims for service connection for COPD and asthma.

Although the Board most recently characterized the issues as entitlement to service connection for a respiratory disability, to include asthma or asbestosis, but not COPD, and entitlement to service connection for COPD, the Board now recharacterizes the claims as stated above to better reflect the nature of the Veteran's claimed conditions as determined by the December 2016 VA examination.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The more probative evidence fails to demonstrate that the Veteran's COPD or asthma is related to his active duty service.

2.  The more probative evidence fails to demonstrate that the Veteran has a current diagnosis of asbestosis related to his active duty service.






CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for COPD or asthma are not met.  38 U.S.C.A. §§ 1101, 1131, 1134(a), 5107 (West 2014); 38 C.F.R.          §§ 3.303 (2016).

2.  The criteria for the establishment of service connection for asbestosis are not met.  38 U.S.C.A. §§ 1101, 1131, 1134(a), 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Merits of the Claim

I. Obstructive Respiratory Condition

The Veteran contends that he has an obstructive respiratory disability that is related to his active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that the Veteran has received several diagnoses of obstructive respiratory conditions over the last several years.  In May 2011, during a private examination conducted by Dr. H., he was diagnosed with COPB.  In an August 2013 VA examination, the examiner diagnosed the Veteran with asthma, but concluded that there was no pathology to render a diagnosis of COPD.  In a November 2016 VA examination, the Veteran reported being diagnosed with asthma in 1965.  Additionally, the examiner noted the May 2011 COPD diagnosis.  The November 2016 examiner concluded that the asthma and COPD are likely the same condition, and that based on the Veteran's medical history, that condition is more consistent with COPD.  The examiner concluded that the Veteran does not appear to have had asthma.  A chest X-ray conducted during the November 2016 examination found mild hyperinflation of the lungs that may be compatible with COPD.  Based on the medical evidence, and resolving all doubt in the Veteran's favor, the Board finds that there is enough evidence to determine that the Veteran has a current diagnosis of an obstructive respiratory condition.

Regarding the requirements of an in-service incurrence or aggravation of a disease or injury, and a nexus between the claimed in-service disease or injury and the present disease or injury, the Veteran's service treatment records (STRs) show one report of shortness of breath and back pain in November 1959.  After testing, the lungs were shown to be clear and the chest x-ray was negative.  The examiner opined the Veteran was experiencing early pleurisy.  However, no subsequent reports of, nor treatment for, breathing problems were noted in service.  The first post-service clinical record pertaining to respiratory problems is the May 2011 examination from Dr. H., which notes impressions of COPD.  However, Dr. H. did not provide any etiological opinions, and no additional records from the provider are in the claims file.  

Meanwhile, the November 2016 VA examination concluded that the Veteran's COPD was less likely than not incurred in service.  Rather, the examiner noted that the Veteran smoked approximately one pack of cigarettes per day for 30 years, and that he also uses medicinal marijuana regularly.  The examiner therefore concluded that the etiology of the Veteran's COPD was from years of smoking cigarettes and cannibus, not from any in-service incurrence.  Additionally, the examiner noted that the Veteran never worked in a mine or a smoky environment, or any setting which would give rise to COPD symptoms.  

In determining the probative value to be assigned to a particular medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, while the May 2011 private examination and the November 2016 VA examinations are in direct conflict, the Board finds the November 2016 VA examination to be the most probative medical examination of record relating to the etiology of the Veteran's obstructive respiratory condition.  See Owens, 7 Vet. App. at 433.  Whereas the May private 2011 examination offered no etiology in diagnosing the Veteran with COPD, the November 2016 VA examination based its conclusions on the Veteran's in-service and post-service occupations, his history of smoking, and chest X-rays.  

The Board finds that the preponderance of the evidence shows that the Veteran does not have an obstructive respiratory condition that is etiologically related to service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information, but finds the November 2016 VA examination to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for an obstructive respiratory condition, to include asthma or COPD, is not warranted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for an obstructive respiratory condition must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Asbestosis

The Veteran contends that he has a current diagnosis of asbestosis that is etiologically related to his active duty service.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (h).

In this regard, the M21-1 MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9(b).  The Board notes that the Veteran's claimed condition of asbestosis is indeed included on the list.

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  See M21-1 MR, part IV, Subpart ii, Chapter 2, Section C, 9 (f).  The Veteran's DD-214 reflects that his military occupation was a pipe fitter apprentice.  In the May 2011 private examination, the Veteran reported that he worked for three to four months removing asbestos material from several ships and replacing such with fiberglass.  As such, there is likely sufficient evidence to determine that the Veteran was exposed to asbestos while in service.

However, there is insufficient evidence in the record to conclude that the Veteran has a current diagnosis of asbestosis.  As stated above, the Veteran was treated for shortness of breath in 1959 while in service, and the examiner found possible symptoms of early pleurisy.  Service treatment records do not indicate that the Veteran was ever again treated for asbestosis or any other interstitial respiratory disorder while in service.  Dr. H., in his May 2011 examination of the Veteran, diagnosed the Veteran with asbestosis.  This diagnosis was based off the Veteran's reported history of working three to four months "ripping off asbestos covering and replac[ing it] with fiberglass."  

However, during no other medical examination was the Veteran issued a diagnosis of asbestosis.  As noted above, the August 2013 VA examiner noted a diagnosis of asthma.  There was no indication of any history of asbestos exposure noted.  At the November 2016 examination, the examiner noted the 2011 diagnosis of asbestosis, but concluded that the Veteran's symptoms were obstructive in nature, not interstitial.  To that end, the examiner stated that a CT scan of the Veteran's chest revealed no interstitial pulmonary fibrosis or pleural disease.  As such, the Veteran's symptoms were much more likely to be a form of an obstructive respiratory condition, such as COPD, as opposed to an interstitial respiratory condition, such as asbestosis.   

The Board once again finds the November 2016 VA examination to be the most probative evidence of record.  See Owens, 7 Vet. App. at 433.  Whereas the May 2011 examination mainly relied the fact that the Veteran was, at one time, exposed to asbestos in concluding that the Veteran has a current diagnosis of asbestosis, the November 2016 VA examiner evaluated the Veteran's condition with CT scans, medical history, and current symptoms and concluded that the Veteran, in fact, does not have such a diagnosis.  As such, the Board finds that the Veteran does not have a current diagnosis of asbestosis.

The Board finds that the preponderance of the evidence shows that the Veteran does not have a diagnosis of asbestosis or any other interstitial respiratory condition that is etiologically related to service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and medical information, but finds the November 2016 VA examination to be the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for asbestosis is not warranted.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(d).

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for asbestosis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive respiratory condition, to include asthma or COPD, is denied.

Entitlement to service connection for asbestosis is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


